Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradford Fritz on 8/11/22.

The application has been amended as follows: 


On The Claims:
Please amend claim 1, claim 10, claim 14 and claim 18 as follows:

1. (Currently Amended) A method for controlling a digital device for performing a booting process, the digital device including a first memory and a second memory, the method comprising:
removing, by a processor in the digital device, duplicate page data from among page data stored in the first memory by storing location information about the duplicate page data in a mapping table;
comparing, by the processor, page data remaining after the removing with page data pre-stored in the second memory;
selectively removing, by the processor, the duplicate page data from the page data pre-stored in the second memory depending on whether the duplicate page data is located in a hot cluster of the second memory as a result of the comparison
generating, by the processor, a snapshot image based on page data remaining after the selective removing; and
booting the digital device using the generated snapshot image in a subsequent powering on of the digital device,
wherein the selectively removing the duplicate page data includes performing cluster management comprising:
comparing the page data remaining after  in the first memory with page data included in blocks stored in the second memory;
incrementing a use counter for the blocks by a predetermined value when duplicate page data is present in the blocks as a result of the comparing;
designating a hot block and a hot cluster based on a value of the block use counter for a cluster including a predetermined number of the blocks located on the second memory; and
storing the hot cluster in the second memory and updating a cluster table with designation information for the hot cluster, the hot cluster including at least some of the duplicate page data remaining after the primary deduplication.

10. (Currently Amended) A digital device comprising:
a first memory;
a second memory configured to store a snapshot image generated based on page data stored in the first memory; and
a processor configured to:
remove duplicate page data from among the page data stored in the first memory by storing location information about the duplicate page data in a mapping table;
compare page data remaining after removing the duplicate page data with page data pre-stored in the second memory;
selectively remove the duplicate page data from the page data pre-stored in the second memory depending on whether the duplicate page data is located in a hot cluster of the second memory as a result of the comparison;
generating a snapshot image based on page data remaining after the selectiveremoving; and
booting the digital device using the generated snapshot image in a subsequent powering on of the digital device,
wherein the processor is further configured to:
compare the page data remaining after in the first memory with page data included in blocks stored in the second memory to generate a comparison result;
increment a use counter for the blocks by a predetermined value when duplicate page data is present in the blocks based on the comparison result;
designate a hot block and a hot cluster based on a value of the block use counter for a cluster including a predetermined number of the blocks located on the second memory; and
store the hot cluster in the second memory and update a cluster table with designation information for the hot cluster, the hot cluster including at least some of the duplicate page data remaining after the primary deduplication.

14. (Previously Presented) The method of claim 1, further comprising:
in response to a portion of the duplicate page data belonging to a cold cluster, allocating a new cluster and continuously storing the duplicate page data in the new cluster,
wherein the cold cluster refers to a cluster having a certain number of cold blocks, 
wherein the cold blocks refer to blocks having a number of times of duplicate use less than or equal to a certain value.


18. (Currently Amended) A method for controlling a digital device for performing a booting process, the digital device including a first memory and a second memory, the second memory including a hot cluster and a cold cluster, the method comprising:
removing, by a processor in the digital device, duplicate page data from among page data stored in the first memory by storing location information about the duplicate page data in a mapping table;
comparing, by the processor, page data remaining after the removing with page data pre-stored in the second memory;
selectively removing, by the processor, the duplicate page data from the page data pre-stored in the second memory depending on whether the duplicate page data is located in the hot cluster or the cold cluster of the second memory as a result of the comparison;
generating, by the processor, a snapshot image based on page data remaining after the selective removing;
in response to a portion of the duplicate page data belonging to the cold cluster, allocating a new cluster and continuously storing the duplicate page data in the new cluster; and
booting the digital device using the generated snapshot image in a subsequent powering on of the digital device,
wherein the cold cluster refers to a cluster having a certain number of cold blocks, and
wherein the cold blocks refer to blocks having a number of times of duplicate use less than or equal to a certain value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186